NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1186-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

K.W.C.,

     Defendant-Appellant.
_______________________

                   Submitted January 19, 2021 – Decided March 10, 2021

                   Before Judges Messano and Hoffman.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 17-10-2846.

                   Joseph S. Scura, attorney for appellant.

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Hannah F. Kurt,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      After the judge denied his motion to suppress evidence, defendant K.W.C.

pled guilty to third-degree possession of marijuana with intent to distribute

within 1000 feet of a school, N.J.S.A. 2C:35-7(a), and third-degree possession

of marijuana, N.J.S.A. 2C:35-10(a)(1).1       Pursuant to the negotiated plea

agreement, the judge imposed concurrent five-year terms of imprisonment.

      Defendant raises a single point on appeal.

            THE TRIAL COURT'S DENIAL OF THE
            DEFENDANT'S MOTION TO SUPPRESS WAS NOT
            SUPPORTED    BY   SUFFICIENT  CREDIBLE
            EVIDENCE IN THE RECORD.

Having considered this argument in light of the record and applicable legal

principles, we affirm.

      The State contended the evidence was seized from defendant's home

pursuant to a search warrant. Defendant asserted the evidence was actually

seized from his car parked in the driveway, which was not subject to the

warrant.2 The judge noted the State also produced a written consent form



1
  We use defendant's initials pursuant to Rule 1:38-3(d)(19) and N.J.S.A. 2C:52-
5.2(a).
2
   Defendant was indicted with his brother, Yvens St. Lot, who participated
through separate counsel in the arguments and subsequent plenary hearing. We
do not know the disposition of the charges against St. Lot, and he is not a party
to this appeal.
                                                                           A-1186-19
                                       2
defendant allegedly executed permitting the search of his car, and defendant had

not challenged the voluntariness of the consent.

      However, defendant argued that police lacked any probable cause to

believe the car contained contraband, and, therefore, the consent was invalid.

More importantly, defendant pointed out that according to police reports, all the

evidence was allegedly seized from defendant's home before he executed any

consent form, and the State asserted no evidence was ever seized from any car.

The judge granted defendant's request for a plenary hearing, but, because the

State contended the search and seizure was pursuant to a valid warrant, he ruled

that defendant bore the burden of proof in challenging its constitutionality.

      Defendant produced three witnesses who were present at the home he

shared with St. Lot when police executed the search warrant. Two of defendant's

friends essentially testified that when police arrived, they were handcuffed along

with defendant and taken outside.           Each said they saw police officers

immediately go to defendant's car and remove a black bag from its trunk. The

State contended the drugs were found in a black bag inside one of the bedrooms

in the house. One of the witnesses said police brought the black bag into the

house through a side door and exited through the front door holding the bag; the

other testified police immediately placed the bag in a police vehicle.


                                                                            A-1186-19
                                        3
      Defendant's girlfriend also testified that she was in the house when police

arrived. After they handcuffed her, they brought her and St. Lot outside. She

never saw police with any black bag, and, contrary to what police alleged, she

never saw a black bag in St. Lot's bedroom.

      The State called Detective Andre Crayton as a witness. He testified that

along with fellow members of the Irvington Police Department and New Jersey

State Police, he executed a search warrant for defendant's home. Detective

Crayton said a "canine unit" alerted the officers to specific areas of the home,

one of which was a bedroom "right outside the living room." He found a black

bag on the bed, which contained marijuana and "Molly."3

      Detective Crayton said police sought defendant's consent to search the

vehicles because "during . . . our surveillance . . . , the vehicles had been used

mainly by [defendant] or they were moved around consistently from the

driveway to the front of the house." The detective knew the search warrant did

not include the cars. Detective Crayton testified, "[n]othing was located in the

vehicles."


3
     "Molly" is a street name for "'Methylenedioxy-N-ethylcathinone
(MDEC/Ethylone),' a Schedule I narcotic drug." State v. Desir, 461 N.J. Super.
185, 187 n.1 (App. Div. 2019), aff'd as mod., ___ N.J. ___ (2021). Defendant
and St. Lot were both indicted for possession of methamphetamine, possession
with intent, and possession with intent within 1000 feet of a school.
                                                                            A-1186-19
                                        4
      The judge rendered an oral decision following the testimony.             He

appropriately observed that defendant's motion "require[d] the [c]ourt to make

a determination of credibility. . . . [I]f the [c]ourt determines that the bag was

seized from within the first-floor bedroom . . . then it was seized pursuant to a

valid search warrant and . . . defendant's suppression [motion] must be denied."

      The judge found Detective Crayton was a credible witness. He noted,

however, that defendant's first two witnesses "contradicted each other regarding

significant facts." For example, they did not agree on what police did with the

black bag after allegedly seizing it from defendant's car. The judge noted that

defendant's girlfriend was not present when police first approached St. Lot in

the house, and, so, she was not in a position "to observe what was or was not

present" at that time in the bedroom.

      The judge noted that police "would have no motive to plant the bag" inside

the house unless and until their search of the house pursuant to the warrant

yielded no contraband; yet both of defendant's witnesses claimed that police

immediately searched the car and seized the bag before entering the house,

where, according to defendant, they found no drugs. This "timing" of alleged

events was "inconsistent with [defendant's] planting theory." The judge cited

the demeanor of the defense witnesses and the acknowledgment, by one, that


                                                                            A-1186-19
                                        5
"he was smoking marijuana shortly before the officers['] arrival to execute the

warrant." The judge found all three defense witnesses were "clearly bias[ed]

towards the defense." He denied defendant's motion.

      "When reviewing a trial court's decision to grant or deny a suppression

motion, appellate courts 'must defer to the factual findings of the trial court so

long as those findings are supported by sufficient evidence in the record.'" State

v. Dunbar, 229 N.J. 521, 538 (2017) (quoting State v. Hubbard, 222 N.J. 249,

262 (2015)). "We will set aside a trial court's findings of fact only when such

findings 'are clearly mistaken.'"   Ibid. (quoting Hubbard, 222 N.J. at 262).

Deference is afforded "because the 'findings of the trial judge . . . are

substantially influenced by his [or her] opportunity to hear and see the witnesses

and to have the 'feel' of the case, which a reviewing court cannot enjoy.'" State

v. Reece, 222 N.J. 154, 166 (2015) (quoting State v. Locurto, 157 N.J. 463, 471

(1999)). We review legal conclusions of the trial court de novo. Hubbard, 222

N.J. at 263 (citing State v. Gandhi, 201 N.J. 161, 176 (2010)).

      Despite the judge's extensive credibility findings, which he explained his

reasons for reaching in detail, defendant would have us ignore these well-known

standards of appellate review and conclude that the essential factual

determination – the black bag was seized from defendant's home, not his car –


                                                                            A-1186-19
                                        6
was unsupported by sufficient credible evidence and "clearly mistaken."

Dunbar, 229 N.J. at 538 (quoting Hubbard, 222 N.J. at 262).          We reject

defendant's argument, which requires no further discussion in a written opinion.

R. 2:11-3(e)(2).

      Affirmed.




                                                                          A-1186-19
                                       7